Citation Nr: 1622109	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-08 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran had active military service from October 1984 to April 1985, with subsequent service in the National Guard.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied a claim for service connection for a low back condition.  

The Board has construed the Veteran's service connection claim broadly, as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In his appeal, received in February 2010, the Veteran indicated that he desired a hearing at the RO before a Veterans Law Judge.  In February 2012, the Veteran was notified that he was scheduled for a hearing in March 2012.  However, the Veteran failed to report for his hearing, and there is no record of a request for another hearing.  See 38 C.F.R. § 20.702(d) (2015).  Accordingly, the Board will proceed without further delay.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have a back disability that was caused by his service.





CONCLUSION OF LAW

A back disability was not caused by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted for a back disability.  He asserts that he sustained a back injury during active duty service, and that in 1991, "while still on orders for two week training," he reinjured his back in a motor vehicle accident.  See Veteran's statement (VA Form 21-4138), received in February 2010.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)) (to include arthritis).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2014 & Supp. 2015) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014 & Supp. 2015); 38 C.F.R. § 3.6(a) (2015); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2014 & Supp. 2015).  Under 38 U.S.C.A. § 101(22)(a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State. 

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The presumptions of soundness and aggravation are inapplicable to periods of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  Although the claimant does not need to show that his ACDUTRA training proximately caused the worsening of any preexisting disability, the definition of aggravation does require that an ACDUTRA claimant establish that there is a causal relationship between the worsening of the preexisting condition and the period of ACDUTRA.  Donnellan, 24 Vet. App. at 173-174 (citing the definition of aggravation in 38 U.S.C.A. § 1153 and incorporated by 38 U.S.C.A. § 101(24)).  This causal relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service.  Id.  

The claimant has the burden to establish that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease.  Donnellan, 24 Vet. App. at 175.  There is no shifting burden as there is when the presumptions of soundness and aggravation apply.  Id.  The standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102.  Id.  Thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail as to this matter.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The Veteran's service treatment records for his period of active duty show that in January 1985, he sought treatment for a three-day history of back pain that did not radiate into his legs.  The report notes that there was no history of direct back injury.  A separation examination report is not of record.

As for the post-active-duty service medical evidence, it includes an examination report created in associated with National Guard duty, dated in September 1988, which shows that the Veteran's spine was clinically evaluated as normal.  In an associated "report of medical history," the Veteran stated that he was in good health and that he was not taking any medications.  He indicated that he did not have a history of recurrent back pain, providing evidence against his own current claim.  He denied having any illness or injury other than as noted, and he denied receiving treatment by clinics, physicians, healers or other practitioners in the last five years for other than minor illness.  He stated that his usual occupation was "auto worker."

The Veteran's service personnel file includes National Guard reports, dated in July and August of1991, noting that the Veteran had been in a motor vehicle accident in June 1991, and that he was on temporary profile; these reports do not indicate that he was on either ACDUTRA or INACDUTRA at the time of his accident.  

A statement from G.S., D.O., dated in July 1991, notes that the Veteran was under care for cervical and lumbar spine strain and sprain, and a contusion to the left tibia, that were sustained in a motor vehicle accident in June 1991, and that the Veteran has been temporarily totally disabled since his initial visit in June 1991.  

Private treatment records, dated between 2008 and 2011, show that in November 2008, the Veteran sought treatment as a new patient for a one-year history of back pain that was "atraumatic."  His past medical history was noted to be "unremarkable."  The relevant assessment was CLBP (chronic low back pain).  An associated November 2008 X-ray report contains an impression of slight degenerative changes.  A December 2008 report shows treatment for back pain that "has been going on for years," with radiation down his right leg at times.  The assessment was low back pain.  

A September 2009 private report shows treatment for chronic low back pain, and notes that there was no history of injury, and that the Veteran was a self-employed mechanic.  The assessment was low back pain, mechanical, acute on chronic.  

Private reports, dated in April and May of 2011, show that the Veteran reported a history of back pain "for more than 25 years after a car accident and some injuries while he was in the military," followed by "off and on" back pain and radiculopathy that had worsened in the last two months or so.  An MRI (magnetic resonance imaging) study was noted to show multilevel lumbar disc bulges, more severe at L4-5 and L5-S1, where there was some facet hypertrophy, and some moderate encroachment as well as some left facet hypertrophy and degenerative arthropathy.  The April 2011 report notes that the Veteran was wondering if some of these early arthritic changes were due to his time in the military, "However, we told him we would be unable to state that based on this MRI."  

A QTC examination report, dated in November 2011, shows that the examiner stated that the Veteran's service treatment records, and post-service medical records, had been reviewed.  The Veteran reported having a low back condition since October 1984 during basic training that was related to unloading ammunition from a truck.  The diagnosis was intervertebral disc syndrome with degenerative arthritis changes most likely involving the sciatic nerves.  The examiner concluded that it is less likely as not that the current back condition is related to the one-time back pain in service in January 1985.  The examiner explained, "There is no further evidence of pathology until documented disability for MVA in 1991."

A VA disability benefits questionnaire (DBQ), dated in October 2014, shows that a physician indicated that the Veteran's claims file had been reviewed.  The physician summarized the Veteran's relevant service treatment records, and post-service medical history, to include the evidence of a 1991 motor vehicle accident.  The physician concluded that the Veteran's back disability was less likely than not (less than 50 percent probability) incurred in or caused by his service.  The physician explained the following: the Veteran was seen in January 1983 (presumably a typographical error, should be "1985") for a three-day history of low back pain, with no history of back injury at that time.  He was given local analgesic balm and parafon forte.  There are no other visits for back pain and there is no evidence of any continuity of this back pain.  A note from Dr. S, dated in June 1991, reports that the Veteran has lumbar spine strain and a contusion of the left tibia from a motor vehicle accident.  There are no further medical records referring to back pain or back problems until November 2008, when the Veteran was seen as a new patient at a private health care facility, where he reported that he had had back pain for one year that had worsened in the last month, and that there was no history of trauma.  Although the Veteran reported being seen prior to this at another clinic, there are no records available from this clinic.  Subsequent to 2008, X-rays and an MRI showed pathology that included mild multilevel degenerative changes, multilevel spondylitic and annular changes, and disc bulges.  In April 2012, the Veteran underwent back surgery.  The diagnosis was degenerative disc disease, which per his own history upon his first visit for treatment in 2008, had been going on for a year.  There is no evidence that his back problems started within one year of leaving service, and there is no evidence of continuity or chronicity of his one episodes of back pain in 1985.  The Veteran worked as a mechanic and it is possible that his back problems are a culmination of years of wear and tear, and are not related to one incident of back pain in 1985.  There are no medical records available between 1991 and 2008 which document back pain or treatment for back pain, prior to 2007.  If there are any medical records available between 1991 and 2000 (presumably should be "2008") which show that the Veteran was being seen or under the treatment of a physician for chronic back pain, the opinion of this examiner might change at that time.

As an initial matter, the Veteran has asserted that he has had ongoing back symptoms since his active duty service.  See e.g., November 2011 QTC examination report.  However, his spine was clinically evaluated as normal in a September 1998 post-active-duty service examination report performed in association with National Guard duty.  In the associated "report of medical history" he indicated that he did not have a history of recurrent back pain, and he denied having any illness or injury other than as noted, or receiving treatment by clinics, physicians, healers or other practitioners in the last five years for other than minor illness.  These reports are dated well over three years following separation from active duty service.  

The next relevant evidence is dated in 2008, which is about 23 years following active duty service.  This evidence shows that upon his initial treatment for back pain in November 2008, he reported a one-year history of back pain that was "atraumatic."  In addition, his past medical history was noted to be "unremarkable."  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Although he later reported a 25-year (or longer) history of back pain, these assertions were made in 2011, well after he filed his claim.  See generally Caluza v. Brown, 7 Vet. App. 498, 512 (1995); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

Simply stated, as noted above, some of the Veteran's own prior statement provide evidence against his own claim.

Finally, although the Veteran asserted in a February 2010 statement that he was on qualifying duty in June 1991 at the time of a motor vehicle accident in which he sustained a back injury, this assertion comes well after he initially filed his claim.  He made no such assertion in his initial claim, which was solely based on an injury during active duty service.  See Veteran's claim (VA Form 21-526), received in November 2008.  His statements are not always consistent with each other.  Based on the foregoing, he is found not always to be an accurate historian.  Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).
  
The Veteran has essentially asserted that the claimed disability was caused by, or aggravated by, in whole or in part, a 1991 motor vehicle accident sustained "while still on orders" for two week training" (i.e., ACDUTRA or INACDUTRA).  In such a case, there must be a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  Here, there are no verified periods of active duty for training, or inactive duty training, nor are there any line of duty reports dated during such service.  The RO has determined that no such records are available (discussed infra).  As there are no verified periods of active duty for training, or inactive duty training, and no line of duty reports are of record, there is no established qualifying service to serve as a basis for service connection.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez.  The Board will therefore limit the remainder of its analysis to service connection based on the Veteran's active duty service.

The Board finds that the claim must be denied.  The Veteran was treated for back pain on one occasion during service, in January 1985.  There was no evidence of back pathology at that time.  A National Guard service examination report dated over three years after separation from service, in September 1988, does not show the existence of a back disability, and in the associated "report of medical history" the Veteran indicated that he did not have a history of recurrent back pain.  The earliest post-service medical evidence of treatment for back symptoms is dated in 2008.  This is approximately 23 years after separation from active duty service.  The Veteran has been found not to be an accurate historian, and this lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, this treatment followed involvement in a June 1991 MVA.  There is no competent evidence to show that a back disability is related to service.  The only competent opinions are found in the November 2011 QTC examination report, and the October 2014 VA DBQ, and these opinions weigh against the claim.  In particular, the October 2014 VA opinion is considered to be highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's medical records, and it is accompanied by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no evidence to show that arthritis of the back was manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  

In this regard, although the Veteran has claimed to have had ongoing back pain since his service, he has been found not to be accurate, and the Court has made it clear that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Here, some of the Veteran's own prior statements provide highly probative evidence against his claim.   

Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran does not have a back disability due to his service, and that the claim must be denied.  

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Arthritis and degenerative disc disease/intervertebral disc syndrome, are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that a back disability is related to service.  The Veteran's service treatment reports and the post-service medical records have been discussed.  A chronic condition is not shown during service, or for many years after separation from service.  The Veteran has been found not to be an accurate historian. 
Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence, via letters dated in November 2008 and March 2010.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  He has been afforded examinations, and etiological opinions have been obtained.  

In September 2014, the Board remanded this claim.  The Board directed that
the Veteran must be informed that his records from the Oklahoma National Guard were incomplete due to equipment failure.  See statement from Oklahoma National Guard, dated in December 2008.  The Board stated that as a result, the RO does not have the specific dates of the Veteran's service from October 1987 to his separation date, that it is reasonably certain such records do not exist, and that further efforts to obtain them would be futile.  The Board therefore directed that the RO must notify the Veteran of these missing records in accordance with 38 C.F.R. § 3.159(e).  In October 2014, the Veteran was sent a notice that informed him that his National Guard records were incomplete, and that further requests to obtain them would be futile.  This letter was in compliance with the Board's remand.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The Board further directed that the Veteran's claims file be returned to the examiner who conducted the November 2011 examination, or, if that examiner is no longer available, that it be provided to a similarly qualified clinician.  The Board listed certain facts of the Veteran's case, and requested an etiological opinion.  In October 2014, an opinion was obtained that was in compliance with the Board's remand.  

In reaching this decision, the Board has considered the Veteran's representative's argument, submitted in March 2016, that the VA opinion is inadequate because the physician improperly considered periods of lack of treatment as evidence of a lack of continuity of symptomatology, and because the Board "instructed the examiner to discuss" the Veteran's assertions, to include his report of ongoing back pain since his service.  Citing Dalton v. Nicholson, 21 Vet. App. 23 (2007).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay
evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board finds that the October 2014 VA opinion is adequate for adjudicatory purposes.  In its September 2014 remand, the Board directed that if a new examination was required, that a detailed history be taken from the Veteran.  Here, an new examination was deemed unnecessary; this discretion was left to the clinician by the Board.  The Board's remand further stated that, "If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding."  

A review of the VA physician's opinion shows that it includes the Board's remand instructions.  The report shows that the physician stated that the Veteran's claims file had been reviewed.  The Veteran's relevant service treatment records and post-service medical records were summarized, and in so doing, the physician noted the gaps in the Veteran's treatment following service.  There is no basis to find that this was impermissible.  Of particular note, the physician apparently found it highly significant that the Veteran reported having a one-year history of back symptoms upon his initial back treatment in 2008.  The physician's ultimate conclusion, that the Veteran's back disability is not related to his service, therefore appears to have been made on a permissible basis.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  

With regard to the representative's citation to Dalton, that case involved the application of 38 U.S.C.A. § 1154(b), which is not applicable in this case.  In addition, there was no finding (as there is here) that the appellant was an inaccurate historian.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  In this regard, regarding the facts as a whole, the Board can not ignore the fact that some of the Veteran's own prior statements provide evidence against his claim.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a back disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


